726 S.E.2d 183 (2012)
IMT, INC., et al.
v.
CITY OF LUMBERTON, et al.
No. 127A12-1.
Supreme Court of North Carolina.
June 18, 2012.
Lonnie M. Player, Jr., Fayetteville, for IMT, Inc., et al.
James Bryan, Lumberton, for City of Lumberton.
Adam H. Charnes, Winston-Salem, for IMT, Inc., et al.
Michael A. Grace, Winston-Salem, for IMT, Inc., et al.
The following order has been entered on the motion filed on the 15th of June 2012 by City of Lumberton:
"Motion Allowed by order of the Court in conference, this the 18th of June 2012."
Defendant-Appellee shall have up to and including the 16th day of July 2012 to file and serve his/her brief with this Court.